282 S.W.3d 391 (2009)
Lisa E. PHILLIPS, Respondent,
v.
Wayne T. PHILLIPS, Appellant.
No. WD 69466.
Missouri Court of Appeals, Western District.
March 24, 2009.
Stephan C. Walker, Lara M. Underwood, Jefferson City, MO, for appellant.
Daniel R. Green, Samantha A. Green, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., and JOSEPH M. ELLIS, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Wayne T. Phillips appeals from the circuit court's judgment denying his motion to modify the decree dissolving his marriage to Respondent Lisa E. Phillips, and in particular its refusal to modify his child support obligation. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth *392 the reasons for this order has been provided to the parties. Rule 84.16(b).